DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 2A in the reply filed on 03/11/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a first ohmic conductive portion that is formed of a conductive material capable of forming an ohmic contact with the oxide semiconductor layer between the oxide semiconductor layer, and the lower insulating layer and the source electrode, and is coupled to the oxide semiconductor laver and the source electrode”, as recited in claim 1 is unclear as to what happens between “the oxide semiconductor layer, and the lower insulating layer and the source electrode”, and which element is coupled to the oxide semiconductor layer and the source electrode. 
Allowable Subject Matter
Claims 1-3, 7-8 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:  Yamazaki (8,704,218) in view of Shen (9,305,945) teach substantially the entire claimed structure, as recited in claim 1, except having a source electrode that is formed between the lower insulating layer and the substrate.  Therefore, prior art of record does not teach or suggest, singularly or in combination, at least the claimed limitations of a source electrode that is formed between the lower insulating layer and the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-K are cited as being related to active matrix substrates.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
3/19/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800